         Case 1:20-cv-10906-VEC-SLC Document 9 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUDY IRIZARRY,

                                Plaintiff,
                                                            CIVIL CASE NO. 20 Civ. 10906 (VEC) (SLC)
              -v-
                                                                      ORDER OF SERVICE
 COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.

SARAH L. CAVE, United States Magistrate Judge:

         Because Plaintiff has been granted permission to proceed in forma pauperis (ECF No. 7),

Plaintiff is entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v.

Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the

court shall issue and serve all process … in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must

order the Marshals Service to serve if the plaintiff is authorized to proceed IFP)). To allow Plaintiff

to effect service on Defendant Commissioner of Social Security through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(USM-285 form) for the defendant. The Clerk of Court is further instructed to: (1) mark the box

on the USM-285 form labeled “Check for service on U.S.A.”; and (2) issue summonses and deliver

to the Marshals Service all the paperwork necessary for the Marshals Service to effect service

upon this defendant at the address provided below.


Dated:          New York, New York
                January 6, 2021                                SO ORDERED
       Case 1:20-cv-10906-VEC-SLC Document 9 Filed 01/06/21 Page 2 of 2




Defendant and Service Address

Commissioner of Social security
c/o Office of the Regional Chief Counsel, Region II Social Security Administration
26 Federal Plaza, Room 3904
New York, New York, 10278-0004




                                                2
